Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter
Applicant is claiming for an apparatus and a method to convert a plurality of signed digits representing an input value to an output value, the data processing apparatus comprising: receiver circuitry to receive, at each of a plurality of iterations, a signed digit from the plurality of signed digits, and previous intermediate data from a previous iteration; conversion circuitry to perform a negative-output conversion from the signed digit to an unsigned digit, such that the output value comprising the unsigned digit is negated as compared to the input value; concatenation circuitry to concatenate bits of the unsigned digit and bits of the previous intermediate data to produce updated intermediate data; and output circuitry to provide the updated intermediate data as previous intermediate data of a next iteration, wherein after the plurality of iterations, the output circuitry is adapted to output at least part of the updated intermediate data as the output value, wherein the conversion circuitry comprises one or more multiplexers to output the unsigned data in dependence on a value of the signed digit.
	The primary reasons for the indication of allowance is conversion circuitry in combination with the remaining limitations, wherein the conversion circuitry performs a negative-output conversion from the signed digit to an unsigned digit, such that the output value comprising the unsigned digit is negated as compared to the input value; wherein the conversion circuitry comprises one or more multiplexers to output the unsigned data in dependence on a value of the signed digit.
	Tang – US 2003/0009501
	Tang discloses an apparatus and methods for an improved on the fly rounding technique for digit recurrence algorithms. Tang discloses a digit generation circuit that generate a signed digit per iteration that is fed into the digit buffer as shown in figure 4. Tang also discloses an on the fly conversion circuit that receives digits from the digit buffer and concatenation to the contents of the intermediate result shift register to update the intermediate digit, wherein during 
	Ercegovac – NPL (On-The-Fly Conversion of Redundant into Conventional Representation)
	Ercegovac discloses an algorithm to convert redundant number representation into conventional representation, wherein the algorithm is performed concurrently with the digit by digit generation, and Ercegovac also discloses an algorithm to avoid the propagation of the carry addition. As disclosed on page 896, Ercegovac discloses two cases of performing conversion on the fly, wherein the first case, input P is positive and the q output is positive, and the second case, input P is negative and the q output is negative. Thus Ercegovac algorithm of performing conversion without negation between the input and output. 
	Bruguera – US 2017/0344342
	Bruguera discloses an apparatus for performing rounding on an input value to produce a rounded form output value, wherein the input value is in redundant representation and generates output values in non-redundant representation. Bruguera teaches a selection circuitry that output a value based on a sign of a residual value associated with the input value, wherein as shown in figure 1 the selection circuitry comprises a plurality of multiplexers. Bruguera also teaches that the input values are from a digit recurrence algorithm that generates one or more bit at each iteration. 
	However, none of the prior art found discloses the limitations, such as conversion circuitry to perform a negative-output conversion from the signed digit to an unsigned digit, such that the output value comprising the unsigned digit is negated as compared to the input value; wherein the conversion circuitry comprises one or more multiplexers to output the unsigned data in dependence on a value of the signed digit, as required in claims 1, 13, and 14. Thus, claims 1, 13, and 14 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182